I concur in the judgment of the majority, but write separately for the following reasons:
There is no provision in Ohio's Rules of Criminal Procedure for a motion to dismiss a criminal case founded upon the lack of probable cause. State v. Hartley (1988), 51 Ohio App.3d 47, 48,554 N.E.2d 950, 951. The proper remedy for Fourth Amendment violations is suppression of the evidence, not dismissal of the charges. Blanchester v. Hester (1992), 81 Ohio App.3d 815, 820,612 N.E.2d 412, 415. "`An illegal arrest, without more, has never been viewed as a bar to subsequent prosecution, nor as a defense to a valid conviction.'" Id. at 820, 612 N.E.2d at 415, quotingUnited States v. Crews (1980), 445 U.S. 463, 474,100 S.Ct. 1244, 1251, 63 L.Ed.2d 537, 547. Furthermore, there is no provision for summary judgment or a pretrial motion challenging the legal sufficiency of the evidence in the Rules of Criminal Procedure. State v. Varner (1991), 81 Ohio App.3d 85, 86,610 N.E.2d 476, 477; State v. McNamee (1984), 17 Ohio App.3d 175, 17 OBR 306, 478 N.E.2d 843, at the syllabus.
In the present case, Annett Shields filed a pretrial motion to dismiss the charge of resisting arrest. She argued that the arrest of Williams and her own arrest were unconstitutional because the police lacked probable cause to enter her home without first obtaining a search warrant. Because Shields challenged whether Cleveland had probable cause, her pretrial motion to dismiss should have been denied.
"The determination of whether * * * probable cause exists is the very function of the trial." Hartley, 51 Ohio App.3d at 48,554 N.E.2d at 951. The prosecution in a resisting-arrest case must prove beyond a reasonable doubt all of the essential elements of resisting arrest, including the lawfulness of the underlying arrest. See Strongsville v. Waiwood (1989), 62 Ohio App.3d 521,524, 577 N.E.2d 63, 64-65, citing Hoover v. GarfieldHeights Municipal Court (C.A.6, 1986), 802 F.2d 168. An appropriate means of raising the unlawfulness of the underlying arrest in a resisting-arrest trial is a motion for judgment of acquittal under Crim.R. 29. Ultimately, whether the city of Cleveland can prove beyond a reasonable doubt that the arrest of Nicarlo Williams was lawful as an element of the resisting arrest charge against Annett Shields is a question of fact.
Accordingly, this case must be reversed and remanded for trial. *Page 124